DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (US 2014/0102133) in view of Durr (US 4,727,723) and further in view of the NPL “A new recovery process of BOG (boil-off-gas) using low temperature nitrogen” by Min Chen et al. Published August 1, 2013.
In regard to claim 1, fig. 6 of Duckett teaches a ship, the comprising:
a storage tank (50) storing liquefied gas;
a multistage compressor (60) comprising a plurality of compressors (65, 75) connected in serious and configured to compress boil-off gas (01) discharged from the storage tank, which provides a compressed BOG [02] (see fig. 6);
a first heat exchanger (200) configured to cool and liquefy at least part of the compressed BOG (06), which provides a first flow of cooled compressed BOG [stream 41] (see fig. 6);
a second heat exchanger (203) configured to further cool the first flow (41) of cooled compressed BOG (see fig. 6; ¶ 0163);
a first decompressor (220) configured to expand a first portion (11) of the first flow, which further cools the first portion and provides an expanded flow [13] (see fig. 6); 
a third heat exchanger (180/coil 185) configured to cool a second portion (08b) of the first flow with the expanded flow (13) from the first decompressor for further cooling the second portion (see fig. 6); and 
a second decompressor (130) configured to expand the cooled second portion (09), which provides a liquefied flow (10/10a) to a liquefied gas return line connecting between the second decompressor (130) and the storage tank [50] (see fig. 6);
Duckett teaches returning the liquefied flow stream (10/10a) to the storage tank, also teaches the second heat exchanger (203) is configured to heat-exchange the first flow (41) from the first heat exchanger (200) with a refrigerant, such as propylene or propane (See ¶ 0164), but does not explicitly teach using heat-exchange the liquefied flow flowing the liquefied gas return line (stream 10/10a) with the first flow of cooled compressed BOG from the first heat exchanger (41) such that the liquefied flow flowing back to the storage tank from the second decompressor is heated in the liquefied gas return line prior to returning to the storage tank.
However, fig. 4 of Durr teaches a method of sub-cooling a gaseous hydrocarbon, wherein a  BOG is withdrawn form a storage tank (6) is compressed in a two stage compressor (9) and cooled (via heat exchangers 10, 13 and 14), wherein the compressed, cooled stream is expanded (via expansion valve 26) to provide a liquefied stream 28, wherein the liquefied stream is used to provide cooling to the compressed cooled stream [12a] (via Heat exchanger 14) and pass the heated stream back to the storage tank 6 [via flow line 30, 31 and 5] (See fig. 4; col. 5, line 40 to col. 6, line 44).
In addition, Chen teaches a ship comprising a storage tank (1), wherein a gaseous stream is withdrawn from the tank and compressed (via multiple compressor 4) and cooled (via heat exchangers 5, 22). The compressed and cooled gas is expanded (via valve 15) to provide a liquefied gas, wherein the liquefied gas is used to provide cooling (via Heat exchanger 13) to the compressed cooled stream and heated (from -155ºC to 18ºC, see page 789, col, 2) passing through the heat exchanger 13 back to the tank (1) (See fig. 3, 4; pages 789-790). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second heat exchange of Duckett by using the expanded second flow as a refrigerant rather than an external refrigerant to provide cooling to the second heat exchanger, in view of the teachings of Durr/Chen, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider it to be obvious to use the available cold fluid as a refrigerant in order for example to minimize refrigeration/energy cost required for the external refrigeration by using the cooling power of the expanded liquefied flow as refrigerant. 

Regarding claim 5, see the rejection of claim 1 above. 

In regard to claim 3, Duckett teaches the ship according to claim 1, wherein the third heat, exchanger (180/coil 185) is configured to return (via 03a) the expanded flow to the multistage compressor (60) such that the expanded flow is compressed to provide at least part of the compressed BOG (See Duckett, fig. 6; ¶ 0139).

Regarding claim 7, see the rejection of claim 3 above. 
Regarding the method claims 5 and 7, if a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus, the methods as claimed would necessarily result from the normal operation of the modified apparatus. See MPEP 2112.02.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Durr and Min Chen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763